Name: 2003/783/EC: Council Decision of 27 October 2003 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2003-11-04

 Avis juridique important|32003D07832003/783/EC: Council Decision of 27 October 2003 appointing an alternate member of the Committee of the Regions Official Journal L 286 , 04/11/2003 P. 0018 - 0018Council Decisionof 27 October 2003appointing an alternate member of the Committee of the Regions(2003/783/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) The Council adopted Decision 2002/60/EC of 22 January 2002 appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of an alternate member of the Committee of the Regions has become vacant following the expiry of the term of office of Mr Manuel COBO VEGA, of which the Council was notified on 6 October 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Juan GONZÃ LEZ BLASCO, Consejero de Obras PÃ ºblicas, Urbanismo y Transporte, Comunidad de Madrid, is hereby appointed an alternate member of the Committee of the Regions in place of Mr Manuel COBO VEGA for the remainder of his term of office, which ends on 25 January 2006.Done at Luxembourg, 27 October 2003.For the CouncilThe PresidentA. Matteoli(1) OJ L 24, 26.1.2002, p. 38.